Case 1:21-cv-00183-PLM-RSK ECF No. 10, PageID.269 Filed 05/06/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JOHN LEE CARTER,

                       Petitioner,                Case No. 1:21-cv-183

v.                                                Honorable Paul L. Maloney

RANDEE REWERTS,

                       Respondent.
___________________________/

                                       JUDGMENT

             In accordance with the opinion entered this day:

             IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases as untimely.



Dated:   May 6, 2021                              /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge
